Title: To George Washington from Timothy Pickering, 17 February 1795
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          War-Office Feby 17. 1795.
        
        I have been honoured with your note of this morning, and now inclose the draught of the message to accompany the Georgia acct and Govr Blount’s communications. In half an hour (unless you would choose to see me sooner) I will wait upon you at your room; and am, most respectfully your obt servt
        
          Timothy Pickering
        
        
          Copies are prepared for the Senate, as well as the House.
        
      